DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: FIGS. 1A-1B, 2A-2B, and 5A-5B;
Species B: FIGS. 3A-3B;
Species C: FIG. 4;
Species D: FIGS. 6A-6B and 7A-7B; 
Species E: FIGS. 8A-8B; and 
Species F: claim 3.1
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was made to Canon USA on 11/10/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
    

    
        1 The Examiner cannot find a species or embodiment that includes (1) a fourth wire provided in parallel with the second wire and having a length shorter than the second wire, wherein the second wire and the fourth wire are connected to the first wire via a first anchor member common to the second wire and the fourth wire, wherein the second wire and the fourth wire are connected to the third wire via a second anchor member common to the second wire and the fourth wire, and wherein the fourth wire has a smaller tensile breaking strength than the second wire, the fourth wire breaks when the force of pulling the first wire reaches a predetermined value or larger, wherein the driving wire holder has graduations that indicate a length of travel of the driving wire holder; and (2) an impact absorbing member that absorbs an impact on the driving wire holder when the breaker wire is broken.  However, claim 3 is original and self-supporting such that it can support its own disclosure.  However, it is respectfully submitted that this species and claim 3 is not supported by the parent application 14/403918, thus, this application should be a Continuation-In-Part.